                                                                                Ti l.. -.!-
                                                                      I i.S. DISTRICT
                      IN THE UNITED STATES DISTRICT COURT*                       .:           T
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    DUBLIN DIVISION                   2019 DEC 12 PH ^*^3

LIZZIE DAVIS; PAMELA DAVIS;                    *                      CLERK^
                                                                            5
DENNIS GREEN; JOHNNY MOODY; JOHN               *
SUBER; and SHIRLEY WILLIAMS,                   *
Individually and on Behalf of                  *
all Others Similarly Situated,                 *

        Plaintiffs,

        V.                                               CV 317-022


OASIS LEGAL FINANCE OPERATING
COMPANY, LLC; OASIS LEGAL
FINANCE, LLC; and OASIS LEGAL
FINANCE HOLDING COMPANY, LLC,

        Defendants.




                                       ORDER




        In the captioned case. Plaintiffs are putative class members

who   entered     into       loan   agreements       with     the   Oasis       Defendants.

Plaintiffs claim that their loan agreements violate state usury

laws.        The case was removed to this Court on April 28, 2017.

Defendants moved to dismiss the complaint and to strike the class

allegations      of    the    complaint   on       May   5,   2017.     (Doc.         No.     9.)

Defendants Oasis Legal Finance Holding Company, LLC and Oasis Legal

Finance Operating Company, LLC also filed a separate motion to

dismiss, arguing that they are not parties to the transactions at
issue in the case.      (Doc. No. 10.)    The Court has not ruled on

this latter motion because the case has been stayed pending appeal.

        On November 15, 2017, this Court denied the Oasis Defendants'

motion to dismiss upon its finding and conclusion that the forum

selection clause and the class action waiver clause in the loan

agreements are void as against Georgia public policy.       The Oasis

Defendants appealed this decision.

        On August 28, 2019, the Eleventh Circuit Court of Appeals

affirmed the Court's Order denying the motion to dismiss and the

motion to strike the class allegations.      (See Davis v. Oasis Legal

Finance Operating Co., Case No. 18-10526 (11^^ Cir. Aug. 28, 2019),

Doc. No. 53.)     Accordingly, IT IS HEREBY ORDERED that the mandate

of the United States Court of Appeals for the Eleventh Circuit is

made the judgment of this Court.         In accordance therewith, the

Court hereby VACATES the stay of the case.

        The parties are hereby directed to confer and submit a Rule

26(f) report within fourteen (14) days hereof.         The Court will

consider and resolve the motion to dismiss filed by Oasis Legal

Finance Holding Company, LLC and Oasis Legal Finance Operating

Company, LLC in due course.

     ORDER ENTERED at Augusta, Georgia, this          day of December,

2019.




                                      UNITED STATES DISTRICT JUD
